REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Examiner’s statement of reason for allowance. 

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-62 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

4. 	The closest prior art Oberberger, Michael et al. (U.S. PG Pub 2020/0111317 A1) which discloses a skillful regulated casino multi-level games and gaming machines in which players are granted free play sessions. However, Oberberger singularly or in combination fails to disclose the recited feature:
As per claims 1 and 22 “receiving, from a second electronic device, a user input to launch a cloud gaming session; and in response to receiving the user input: connecting to a gaming service on a gaming server; identifying automatically and without user 
As per claims 8, 19 and 23 “receiving, from the second electronic device, a selection of a first player identification from the plurality of player identifications; logging on to the gaming service using the selected first player identification; and launching in conjunction with the gaming server the cloud gaming session and initiating gameplay, including: obtaining gaming media streams of the game from the gaming server; decoding the gaming media streams; and outputting to the display device the decoded gaming media streams; wherein the first electronic device and the second electronic device are communicatively connected”.
As per claim 24 “cause the first electronic device to display automatically and without user intervention, on the first display device, a login screen including a plurality of player identifications; and cause the second electronic device to display automatically and without user intervention, on a second display device, a notification including instructions; send a second input to the first electronic device, the second input including selection of a first player identification from the plurality of player identifications; and in response to the second input: launch the gaming session on the first electronic device”.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571) 272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 7:30PM.  Hoteler.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hu Kang can be reached on 571 270 1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE E ELISCA/Primary Examiner, Art Unit 3715